
	

114 S2419 IS: Educator Preparation Reform Act
U.S. Senate
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2419
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2015
			Mr. Reed (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To improve quality and accountability for educator preparation programs.
	
	
		1.Short title
 This Act may be cited as the Educator Preparation Reform Act.
		IEducator quality enhancement
 101.DefinitionsSection 200 of the Higher Education Act of 1965 (20 U.S.C. 1021) is amended— (1)by striking paragraph (22);
 (2)by redesignating paragraphs (6), (7), (8), (9), (10), (11), (12), (14), (15), (16), (17), (18), (19), (20), (21), and (23), as paragraphs (7), (8), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (21), (23), (24), and (28), respectively;
 (3)by inserting after paragraph (5) the following:  (6)EducatorThe term educator means a teacher, principal, specialized instructional support personnel, or other staff member who provides or directly supports instruction, such as a school librarian, counselor, or paraprofessional.;
 (4)by inserting after paragraph (8), as redesignated by paragraph (2), the following:  (9)Evidence of student learningThe term evidence of student learning means multiple measures of student learning that shall include the following:
 (A)Valid and reliable student assessment data, which may include data— (i)based on—
 (I)student learning gains on State student academic assessments under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965; or
 (II)student academic achievement assessments used at the national, State, or school district levels, where available and appropriate for the curriculum and students taught;
 (ii)from classroom-based formative assessments; (iii)from classroom-based summative assessments; and
 (iv)from objective performance-based assessments. (B)Not less than 1 of the following additional measures:
 (i)Student work, including measures of performance criteria and evidence of student growth. (ii)Teacher-generated information about student goals and growth.
 (iii)Parental feedback about student goals and growth. (iv)Student feedback about learning and teaching supports.
 (v)Assessments of affective engagement and self-efficacy. (vi)Other appropriate measures as determined by the State.; 
 (5)by striking paragraph (12), as redesignated by paragraph (2), and inserting the following:  (12)High-need local educational agencyThe term high-need local educational agency means a local educational agency—
 (A)(i)that serves not fewer than 10,000 low-income children; (ii)for which not less than 20 percent of the children served by the agency are low-income children;
 (iii)that meets the eligibility requirements for funding under the Small, Rural School Achievement Program under section 5211(b) of the Elementary and Secondary Education Act of 1965 or the Rural and Low-Income School Program under section 6221(b) of such Act; or
 (iv)that has a percentage of low-income children that is in the highest quartile among such agencies in the State; and
 (B)(i)for which 1 or more schools served by the agency is persistently low achieving; or (ii)for which 1 or more schools served by the agency has a high teacher turnover rate.;
 (6)by striking paragraph (15), as redesignated by paragraph (2), and inserting the following:  (15)Induction programThe term induction program means a formalized program for new teachers and principals during not less than the first 2 years of teaching or leading a school that is designed to provide support for, improve the professional performance of, and advance the retention of beginning teachers and principals. Such program shall promote effective teaching and leadership skills and shall include the following components:
 (A)High-quality mentoring. (B)Periodic, structured time for collaboration and classroom observation opportunities with teachers in the same department or field, including mentor teachers, as well as time for information-sharing among teachers, principals, administrators, other appropriate educators, and participating faculty in the partner institution.
 (C)The application of empirically based practice and scientifically valid research on instructional practices.
 (D)Opportunities for new teachers and principals to draw directly on the expertise of mentors, faculty, local educational agency personnel, and researchers to support the integration of empirically based practice and scientifically valid research with practice.
 (E)The development of skills in instructional and behavioral interventions derived from empirically based practice, and where applicable, scientifically valid research.
 (F)Faculty who— (i)model the integration of research and practice in the classroom;
 (ii)assist new teachers and principals with the effective use and integration of technology in instruction; and
 (iii)demonstrate the content knowledge and pedagogical skills necessary to be effective in advancing student achievement.
 (G)Interdisciplinary collaboration among exemplary teachers, principals, faculty, researchers, other educators, and other staff who prepare new teachers and principals with respect to the learning process and the assessment of learning.
 (H)Assistance with the understanding of data, particularly student achievement data, and the application of such data in classroom instruction.
 (I)Regular, structured observation and evaluation of new teachers by multiple evaluators, using valid and reliable measures of teaching and leadership skills.
 (J)The development of skills in improving the school culture and climate related to school leadership and the role of the principal, including to—
 (i)nurture teacher and staff development to strengthen classroom practice; (ii)build and sustain a culture of learning among adults and children;
 (iii)strengthen communications and relationships with parents, caregivers, and community stakeholders; (iv)facilitate the sharing of knowledge, insight, and best practices in the community served by the school, preschool program, or early childhood education program; and
 (v)build relationships and communicate effectively with State and local educational agency officials.; (7)by inserting after paragraph (19), as redesignated by paragraph (2), the following:
					
 (20)Profession readyThe term profession ready— (A)when used with respect to a principal, means a principal who—
 (i)has an advanced degree, or other appropriate credential; (ii)has completed a principal preparation process and is fully certified and licensed by the State in which the principal is employed;
 (iii)has demonstrated instructional leadership, including the ability to collect, analyze, and utilize data on evidence of student learning and evidence of classroom practice;
 (iv)has demonstrated proficiency in professionally recognized leadership standards, such as through— (I)a performance assessment;
 (II)completion of a residency program; or (III)other measures of leadership, as determined by the State; and
 (v)has demonstrated the ability to work with students who are culturally and linguistically diverse; (B)when used with respect to a teacher, means a teacher who—
 (i)has completed a teacher preparation program and is fully certified and licensed to teach by the State in which the teacher teaches;
 (ii)has demonstrated content knowledge in the subject or subjects the teacher teaches; (iii)has demonstrated the ability to work with students who are culturally and linguistically diverse; and
 (iv)has demonstrated teaching skills, such as through— (I)a teacher performance assessment; or
 (II)other measures of teaching skills, as determined by the State; and (C)when used with respect to any other educator not described in subparagraph (A) or (B), means an educator who has completed an appropriate preparation program and is fully certified or licensed by the State in which the educator is employed.
							;
 (8)by inserting after paragraph (21), as redesignated by paragraph (2), the following:  (22)Residency programThe term residency program means a school-based educator preparation program in which a prospective teacher, principal, or other educator—
 (A)for 1 academic year, works alongside a mentor teacher, principal, or other educator who is the educator of record;
 (B)receives concurrent instruction during the year described in subparagraph (A) from the partner institution, which courses may be taught by local educational agency personnel or residency program faculty, in—
 (i)the teaching of the content area in which the teacher will become certified or licensed; (ii)pedagogical practices; and
 (iii)leadership, management, organizational, and instructional skills necessary to serve as a principal; (C)acquires effective teaching or leadership skills; and
 (D)prior to completion of the program, earns a master's degree or other appropriate advanced credential, attains full State teacher or leader certification or licensure, and becomes profession ready (if applicable).; and
 (9)by inserting after paragraph (24), as redesignated by paragraph (2), the following:  (25)Teacher performance assessmentThe term teacher performance assessment means an assessment used to measure teacher performance that is approved by the State and is—
 (A)based on professional teaching standards; (B)used to measure the effectiveness of a teacher's—
 (i)curriculum planning; (ii)instruction of students, including appropriate plans and modifications for students who are limited English proficient and students who are children with disabilities;
 (iii)assessment of students, including analysis of evidence of student learning; and (iv)ability to advance student learning;
 (C)validated based on professional assessment standards; (D)reliably scored by trained evaluators, with appropriate oversight of the process to ensure consistency; and
 (E)used to support continuous improvement of educator practice. (26)Teacher preparation entityThe term teacher preparation entity means an institution of higher education, a nonprofit organization, for-profit organization, or other organization that is approved by the State to prepare teachers to be effective in the classroom.
 (27)Teacher preparation programThe term teacher preparation program means a program offered by a teacher preparation entity that leads to a specific State teacher certification..
 102.Educator quality enhancementSection 201 of the Higher Education Act of 1965 (20 U.S.C. 1022) is amended— (1)in paragraph (2), by inserting , principals, and other educators after teachers each place the term appears;
 (2)in paragraph (3), by striking and after the semicolon; (3)by striking paragraph (4) and inserting the following:
					
 (4)recruit profession ready individuals, including minorities and individuals from other occupations, as teachers, principals, and other educators; and; and
 (4)by adding at the end the following:  (5)meet the staffing needs of high-need local educational agencies and high-need schools through close partnerships with educator preparation programs within institutions of higher education..
 103.Partnership grantsSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by inserting other educators, after principals,; (B)by striking paragraph (2) and inserting the following:
						
 (2)a description of the extent to which the program to be carried out with grant funds, as described in subsection (c), will prepare prospective and new educators with strong teaching, leadership, and other professional skills necessary to increase learning and academic achievement;;
 (C)in paragraph (3), by inserting , principals, and other educators after teachers; (D)in paragraph (4)—
 (i)in subparagraph (A), by inserting , principal, and other educator after teacher; and (ii)in subparagraph (B), by striking teacher and inserting educator;
 (E)in paragraph (6)— (i)by striking subparagraph (F) and inserting the following:
							
 (F)how the partnership will prepare educators to teach and work with students with disabilities, including training related to early identification of students with disabilities and participation as a member of individualized education program teams, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act;;
 (ii)by striking subparagraph (G) and inserting the following:  (G)how the partnership will prepare educators to teach and work with students who are limited English proficient;;
 (iii)by striking subparagraph (H) and inserting the following:  (H)how faculty at the partner institution will work, during the term of the grant, with mentor educators in the classrooms and administrators of high-need schools served by the high-need local educational agency in the partnership to—
 (i)provide high-quality professional development activities to strengthen the content knowledge and teaching skills of elementary school and secondary school teachers and other educators, including multi-tiered systems of support and universal design for learning;
 (ii)train other classroom teachers, principals, school librarians, and other educators to implement literacy programs that incorporate the essential components of reading and writing instruction; and
 (iii)provide high-quality professional development activities to strengthen the instructional and leadership skills of elementary school and secondary school principals and district superintendents, if the partner institution has a principal preparation program;;
 (iv)in subparagraph (I), by striking teaching and inserting educator; and (v)in subparagraph (K), by striking teachers and inserting educators; and
 (F)by striking paragraph (7) and inserting the following:  (7)with respect to the induction program required as part of the activities carried out under this section—
 (A)a description of how the schools and departments within the institution of higher education that are part of the induction program will effectively prepare educators, including providing content expertise and expertise in teaching and leadership, as appropriate;
 (B)a description of the eligible partnership's capacity to use empirically based practice and scientifically valid research on teaching and learning;
 (C)a description of how the educator preparation program will design and implement an induction program to support all new educators who are prepared by the educator preparation program in the partnership and who are employed in the high-need local educational agency in the partnership, and, to the extent practicable, all new educators who teach in such high-need local educational agency; and
 (D)a description of how higher education faculty involved in the induction program will be able to substantially participate in an early childhood education program or an elementary school or secondary school classroom setting, as applicable.;
 (2)by striking subsection (c) and inserting the following:  (c)Use of Grant FundsAn eligible partnership that receives a grant under this section—
 (1)shall use grant funds to carry out a program for the pre-baccalaureate or post-baccalaureate preparation of teachers under subsection (d), a teaching or principal residency program under subsection (e), or a combination of such programs; and
 (2)may use funds to carry out other educator development programs under subsection (f), based upon the results of the needs assessment in subsection (b)(1).;
 (3)by striking subsection (e) and inserting the following:  (e)Partnership grants for the establishment of teaching and principal residency programs (1)In generalAn eligible partnership receiving a grant to carry out an effective teaching or principal residency program shall carry out a program that includes the following activities:
 (A)For teaching residency programsAn eligible partnership carrying out a teaching residency program shall carry out both of the following activities:
 (i)Supporting a teaching residency program described in paragraph (2) for high-need schools and in high-need subjects and areas, as determined by the needs of the high-need local educational agency in the partnership.
 (ii)Placing graduates of the teaching residency program in cohorts that facilitate professional collaboration, both among graduates of the residency program and between such graduates and mentor teachers in the receiving school.
 (B)For principal residency programsAn eligible partnership carrying out a principal residency program shall support a program described in paragraph (3) for high-need schools, as determined by the needs of the high-need local educational agency in the partnership.
								(2)Teacher residency programs
 (A)Establishment and designA teaching residency program under this paragraph shall be a program based upon models of successful teaching residencies that serves as a mechanism to prepare teachers for success in high-need schools in the eligible partnership and shall be designed to include the following characteristics of successful programs:
 (i)The integration of pedagogy, classroom practice and teacher mentoring. (ii)The exposure to principles of child development as well as understanding and applying principles of learning and behavior.
 (iii)Engagement of teaching residents in rigorous graduate-level coursework to earn a master's degree while undertaking a guided teaching apprenticeship.
 (iv)Experience and learning opportunities alongside a trained and experienced mentor teacher— (I)whose teaching shall complement the residency program so that school-based clinical practice is tightly aligned with coursework;
 (II)who shall have extra responsibilities as a teacher leader of the teaching residency program, as a mentor for residents, and as a teacher coach during the induction program for new teachers, and for establishing, within the program, a learning community in which all individuals are expected to continually improve their capacity to advance student learning; and
 (III)who may be relieved from teaching duties or may be offered a stipend as a result of such additional responsibilities.
 (v)The establishment of clear criteria for the selection of mentor teachers based on the appropriate subject area knowledge and measures of teacher effectiveness, which shall be based on, but not limited to, observations of the following:
 (I)Planning and preparation, including demonstrated knowledge of content, pedagogy, and assessment, including the use of formative, summative, and diagnostic assessments to improve student learning.
 (II)Appropriate instruction that engages all students. (III)Collaboration with colleagues to improve instruction.
 (IV)Analysis of evidence of student learning. (vi)The development of admissions goals and priorities—
 (I)that are aligned with the hiring objectives of the local educational agency partnering with the program, as well as the instructional initiatives and curriculum of such agency to hire qualified graduates from the teaching residency program; and
 (II)which may include consideration of applicants who reflect the communities in which they will teach as well as consideration of individuals from underrepresented populations in the teaching profession.
 (vii)Support for residents once such residents are hired as the teachers of record, through an induction program, professional development, and networking opportunities to support the residents through not less than the residents' first 2 years of teaching.
									(B)Selection of individuals as teacher residents
 (i)Eligible individualIn order to be eligible to be a teacher resident in a teacher residency program under this paragraph, an individual shall—
 (I)be a recent graduate of a 4-year institution of higher education or a mid-career professional possessing strong content knowledge of a record of professional accomplishment; and
 (II)submit an application to the residency program. (ii)Selection criteriaAn eligible partnership carrying out a teaching residency program under this subsection shall establish criteria for the selection of eligible individuals to participate in the teaching residency program based on the following characteristics:
 (I)Strong content knowledge or record of accomplishment in the field or subject area to be taught. (II)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate assessments.
 (III)Other attributes linked to effective teaching, which may be determined by interviews or performance assessments, as specified by the eligible partnership.
										(3)Principal residency programs
 (A)Establishment and designA principal residency program under this paragraph shall be a program based upon models of successful principal residencies that serve as a mechanism to prepare principals for success in high-need schools in the eligible partnership and shall be designed to include the following characteristics of successful programs:
 (i)Engagement of principal residents in rigorous graduate-level coursework to earn an appropriate advanced credential while undertaking a guided principal apprenticeship.
 (ii)Experience and learning opportunities alongside a trained and experienced mentor principal— (I)whose mentoring shall be based on standards of effective mentoring practice and shall complement the residence program so that school-based clinical practice is tightly aligned with coursework; and
 (II)who may be relieved from some portion of principal duties or may be offered a stipend as a result of such additional responsibilities.
 (iii)The establishment of clear criteria for the selection of mentor principals, which may be based on observations of the following:
 (I)Demonstrating awareness of, and having experience with, the knowledge, skills, and attitudes to— (aa)establish and maintain a professional learning community that effectively extracts information from data to improve the school culture and personalize instruction for all students to result in improved student achievement;
 (bb)create and maintain a learning culture within the school that provides a climate conducive to the development of all members of the school community, including one of continuous learning for adults tied to student learning and other school goals;
 (cc)engage in continuous professional development, utilizing a combination of academic study, developmental simulation exercises, self-reflection, men­tor­ship, and internship;
 (dd)understand youth development appropriate to the age level served by the school, and use this knowledge to set high expectations and standards for the academic, social, emotional, and physical development of all students; and
 (ee)actively engage the community to create shared responsibility for student academic performance and successful development.
 (II)Planning and articulating a shared and coherent schoolwide direction and policy for achieving high standards of student performance.
 (III)Identifying and implementing the activities and rigorous curriculum necessary for achieving such standards of student performance.
 (IV)Supporting a culture of learning, collaboration, and professional behavior and ensuring quality measures of instructional practice.
 (V)Communicating and engaging parents, families, and other external communities. (VI)Collecting, analyzing, and utilizing data and other evidence of student learning and evidence of classroom practice to guide decisions and actions for continuous improvement and to ensure performance accountability.
 (iv)The development of admissions goals and priorities— (I)that are aligned with the hiring objectives of the local educational agency partnering with the program, as well as the instructional initiatives and curriculum of such agency to hire qualified graduates from the principal residency program; and
 (II)which may include consideration of applicants who reflect the communities in which they will serve as well as consideration of individuals from underrepresented populations in school leadership positions.
 (v)Support for residents once such residents are hired as principals, through an induction program, professional development to support the knowledge and skills of the principal in a continuum of learning and content expertise in developmentally appropriate or age-appropriate educational practices, and networking opportunities to support the residents through not less than the residents' first 2 years of serving as principal of a school.
									(B)Selection of individuals as principal residents
 (i)Eligible individualIn order to be eligible to be a principal resident in a principal residency program under this paragraph, an individual shall—
 (I)have prior prekindergarten through grade 12 teaching experience; (II)have experience as an effective leader, manager, and written and oral communicator; and
 (III)submit an application to the residency program. (ii)Selection criteriaAn eligible partnership carrying out a principal residency program under this subsection shall establish criteria for the selection of eligible individuals to participate in the principal residency program based on the following characteristics:
 (I)Strong instructional leadership skills in an elementary school or secondary school setting. (II)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate assessments.
 (III)Other attributes linked to effective leadership, such as sound judgment, organizational capacity, collaboration, and openness to continuous learning, which may be determined by interviews or performance assessment, as specified by the eligible partnership.
										(4)Stipends or salaries; applications; agreements; repayments
 (A)Stipends or salariesA teaching or principal residency program under this subsection— (i)shall provide a 1-year living stipend or salary to teaching or principal residents during the 1-year teaching or principal residency program; and
 (ii)may provide a stipend to a mentor teacher or mentor principal. (B)Applications for stipends or salariesEach teacher or principal residency candidate desiring a stipend or salary during the period of residency shall submit an application to the eligible partnership at such time, and containing such information and assurances, as the eligible partnership may require.
 (C)Agreements to serveEach application submitted under subparagraph (B) shall contain or be accompanied by an agreement that the applicant will—
 (i)serve as a full-time teacher or principal for a total of not less than 3 academic years immediately after successfully completing the 1-year teaching or principal residency program;
 (ii)fulfill the requirement under clause (i)— (I)by teaching or serving as a principal in a high-need school served by the high-need local educational agency in the eligible partnership and, if a teacher, teaching a subject or area that is designated as high-need by the partnership; or
 (II)if there is no appropriate position available in a high-need school served by the high-need local educational agency in the eligible partnership, by teaching or serving as a principal in any other high-need school;
 (iii)provide to the eligible partnership a certificate, from the chief administrative officer of the local educational agency in which the resident is employed, of the employment required under clauses (i) and (ii) at the beginning of, and upon completion of, each year or partial year of service;
 (iv)for teacher residents, meet the requirements to be a profession ready teacher; and (v)comply with the requirements set by the eligible partnership under subparagraph (D) if the applicant is unable or unwilling to complete the service obligation required by this subparagraph.
									(D)Repayments
 (i)In generalAn eligible partnership carrying out a teaching or principal residency program under this subsection shall require a recipient of a stipend or salary under subparagraph (A) who does not complete, or who notifies the partnership that the recipient intends not to complete, the service obligation required by subparagraph (C) to repay such stipend or salary to the eligible partnership, together with interest, at a rate specified by the partnership in the agreement, and in accordance with such other terms and conditions specified by the eligible partnership, as necessary.
 (ii)Other terms and conditionsAny other terms and conditions specified by the eligible partnership may include reasonable provisions for prorate repayment of the stipend or salary described in subparagraph (A) or for deferral of a teaching resident's service obligation required by subparagraph (C), on grounds of health, incapacitation, inability to secure employment in a school served by the eligible partnership, being called to active duty in the Armed Forces of the United States, or other extraordinary circumstances.
 (iii)Use of repaymentsAn eligible partnership shall use any repayment received under this subparagraph to carry out additional activities that are consistent with the purposes of this section.;
 (4)by striking subsection (f) and inserting the following:  (f)Partnership grants for educator developmentAn eligible partnership that receives a grant under this section may carry out effective educator development programs for other educators besides teachers and principals based on the needs identified in subsection (b)(1) that may include the following activities:
 (1)Implementing curriculum changes that improve, evaluate, and assess how well prospective and new educators develop instructional skills.
 (2)Preparing educators to use empirically based practice and scientifically valid research, where applicable.
 (3)Providing pre-service clinical experience. (4)Creating induction programs for new educators.
 (5)Aligning recruitment and admissions goals and priorities with the hiring objectives of the high-need local educational agency in the eligible partnership.
 (6)Professional development and training for mentor teachers and principals.; and (5)by adding at the end the following:
					
 (l)Continuation of awardsNotwithstanding any other provision of law, from funds appropriated to carry out this part, the Secretary shall continue to fund any multiyear grant awarded under this part (as such provisions were in effect on the day before the date of enactment of the Educator Preparation Reform Act), for the duration of such multiyear grant in accordance with its terms..
 104.Administrative provisionsSection 203 of the Higher Education Act of 1965 (20 U.S.C. 1022b) is amended— (1)in subsection (a), by striking paragraph (2) and inserting the following:
					
 (2)Number of awardsAn eligible partnership may not receive more than 1 grant during a 5-year period, except such partnership may receive an additional grant during such period if such grant is used to establish a teacher or principal residency program if such residency program was not established with the prior grant. Nothing in this title shall be construed to prohibit an individual member, that can demonstrate need, of an eligible partnership that receives a grant under this title from entering into another eligible partnership consisting of new members and receiving a grant with such other eligible partnership before the 5-year period described in the preceding sentence applicable to the eligible partnership with which the individual member has first partnered has expired.; and
 (2)in subsection (b)(2)(A), by striking teacher preparation program and inserting teacher education program or educator development program. 105.Accountability and evaluationSection 204(a) of the Higher Education Act of 1965 (20 U.S.C. 1022c(a)) is amended to read as follows:
				
 (a)Eligible partnership evaluationEach eligible partnership submitting an application for a grant under this part shall establish, and include in such application, an evaluation plan that includes strong and measurable performance objectives. The plan shall include objectives and measures for—
 (1)achievement for all prospective and new educators as measured by the eligible partnership; (2)educator retention in the first 3 years;
 (3)pass rates and scaled scores for initial State certification or licensure of teachers or pass rates and average scores on valid and reliable teacher performance assessments; and
 (4)(A)the percentage of profession ready teachers, principals, and other educators hired by the high-need local educational agency participating in the eligible partnership;
 (B)the percentage of profession ready teachers, principals, and other educators hired by the high-need local educational agency who are members of underrepresented groups;
 (C)the percentage of profession ready teachers hired by the high-need local educational agency who teach high-need academic subject areas (such as reading, mathematics, science, and foreign language, including less commonly taught languages and critical foreign languages);
 (D)the percentage of profession ready teachers hired by the high-need local educational agency who teach in high-need areas (including special education, bilingual education, language instruction educational programs for limited English proficient students, and early childhood education);
 (E)the percentage of profession ready teachers and other educators hired by the high-need local educational agency who teach in high-need schools, disaggregated by the elementary school and secondary school levels;
 (F)as applicable, the percentage of early childhood education program classes in the geographic area served by the eligible partnership taught by early childhood educators who are highly competent; and
 (G)as applicable, the percentage of educators trained to— (i)integrate technology effectively into curricula and instruction, including technology consistent with the principles of universal design for learning; and
 (ii)use technology effectively to collect, manage, and analyze data to improve teaching and learning for the purpose of improving student learning outcomes..
 106.Accountability for programs that prepare teachersSection 205 of the Higher Education Act of 1965 (20 U.S.C. 1022d) is amended— (1)in subsection (a)—
 (A)by striking the subsection heading and inserting Teacher preparation entity report cards; and (B)by striking paragraph (1) and inserting the following:
						
 (1)Report cardEach teacher preparation entity approved to operate teacher preparation programs in the State and that receives or enrolls students receiving Federal assistance shall report annually to the State and the general public, in a uniform and comprehensible manner that conforms with the definitions and methods established by the Secretary, the following:
 (A)Pass rates and scaled scoresFor the most recent year for which the information is available for each teacher preparation program offered by the teacher preparation entity the following:
 (i)Except as provided in clause (ii), for those students who took the assessments used for teacher certification or licensure by the State in which the entity is located and are enrolled in the teacher preparation program or, and for those who have taken such assessments and have completed the teacher preparation program during the two-year period preceding such year, for each of such assessments—
 (I)the percentage of all students who passed such assessment; (II)the percentage of students who have taken such assessment who enrolled in and completed the teacher preparation program; and
 (III)the average scaled score for all students who took such assessment. (ii)In the case of an entity that requires a valid and reliable teacher performance assessment in order to complete the preparation program, the entity may submit in lieu of the information described in clause (i) the pass rate and average score of students taking the teacher performance assessment.
 (B)Entity informationA description of the following: (i)The median grade point average and range of grade point averages for admitted students.
 (ii)The number of students in the entity (disaggregated by race, ethnicity, and gender). (iii)The number of hours and types of supervised clinical preparation required for each program.
 (iv)The total number of students who have completed programs for certification or licensure (disaggregated by subject area and by race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student).
 (C)AccreditationWhether the program or entity is accredited by a specialized accrediting agency recognized by the Secretary for accreditation of professional teacher education programs.
 (D)Designation as low-performingWhich programs (if any) offered by the entity have been designated as low-performing by the State under section 207(a).; 
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A), by inserting , including teacher performance assessments after State; (ii)by striking subparagraph (D) and inserting the following:
							
 (D)(i)Except as provided in clause (ii), for each of the assessments used by the State for teacher certification or licensure, disaggregated by subject area, race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student—
 (I)for each entity located in the State, the percentage of students at such entities who have completed 100 percent of the nonclinical coursework and taken the assessment who pass such assessment;
 (II)the percentage of all such students in all such programs and entities who have taken the assessment who pass such assessment;
 (III)the percentage of students who have taken the assessment who enrolled in and completed a teacher preparation program; and
 (IV)the average scaled score of individuals participating in such a program, or who have completed such a program during the 2-year period preceding the first year for which the annual State report card is provided, who took each such assessment.
 (ii)In the case of a State that has implemented a valid and reliable teacher performance assessment, the State may submit in lieu of the information described in clause (i) the pass rate and average score of students taking the teacher performance assessment, disaggregated by subject area, race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student.;
 (iii)by striking subparagraph (G) and inserting the following:  (G)For each teacher preparation program in the State the following:
 (i)The median grade point average and range of grade point averages for admitted students. (ii)The number of students in the program (disaggregated by race, ethnicity, and gender).
 (iii)The number of hours and types of supervised clinical preparation required. (iv)Whether such program has been identified as low-performing.;
 (iv)by striking subparagraph (H) and inserting the following:  (H)For the State as a whole, and for each teacher preparation entity in the State, the number of teachers prepared, in the aggregate and reported separately by the following:
 (i)Area of certification or licensure. (ii)Academic major.
 (iii)Subject area for which the teacher has been prepared to teach. (iv)The relationship of the subject area and grade span of teachers graduated by the teacher preparation entity to the teacher workforce needs of the State.
 (v)The percentage of teachers graduated teaching in high-need schools. (vi)Race, gender, and ethnicity.;
 (v)by striking subparagraphs (I), (J), (K), and (L); and (vi)by adding at the end the following:
							
 (I)The capacity of the statewide longitudinal data system to report valid and reliable outcome data on the graduates of teacher preparation entities in the State and where available the results of such data on the following:
 (i)Evidence of student learning, including information on the academic performance of students with disabilities and limited English proficient students taught by graduates of teacher preparation entities in the State by subject area and grade.
 (ii)Job placement of program completers within 12 months of graduation. (iii)Retention of program completers in teaching after 3 years.
 (iv)Other outcome indicators, such as average results from teacher evaluations.; and (B)by adding at the end the following:
						
 (3)No requirement for reporting on students not residing in the StateNothing in this section shall require a State to report data on program completers who do not reside in such State.;  and
 (3)in subsection (d)— (A)in paragraph (1), by striking (A) through (L) and inserting (A) through (H); and
 (B)in paragraph (2), by adding at the end the following:  (D)The relationship of the subject area and grade span of teachers graduated by teacher preparation entities across the States to identified teacher shortage areas.
 (E)The number and percentages of such graduates teaching in high-need schools.. 107.Teacher developmentThe Higher Education Act of 1965 (20 U.S.C. 1022e) is amended by striking section 206.
 108.State functionsSection 207 of the Higher Education Act of 1965 (20 U.S.C. 1022f) is amended to read as follows:  207.State functions (a)State Assessment (1)In generalIn order to receive funds under this Act or under title II of the Elementary and Secondary Education Act of 1965, a State shall conduct an assessment to identify at-risk and low-performing teacher preparation programs in the State and to assist such programs through the provision of technical assistance.
 (2)Provision of low-performing listEach State described in paragraph (1) shall— (A)provide the Secretary with an annual list of low-performing teacher preparation programs and an identification of those programs at risk of being placed on such list, as applicable;
 (B)report any teacher preparation program that has been closed and the reasons for such closure; and (C)describe the assessment, described in paragraph (1), in the report under section 205(b).
 (3)Determination of at-risk and low-performing programsThe levels of performance and the criteria for meeting those levels for purposes of the assessment under paragraph (1) shall be determined by the State in consultation with a representative group of community stakeholders, including, at a minimum, representatives of leaders and faculty of traditional and alternative route teacher preparation programs, prekindergarten through 12th grade leaders and instructional staff, current teacher candidates participating in traditional and alternative route teacher preparation programs, the State's standards board or other appropriate standards body, and other stakeholders identified by the State. In making such determination, the State shall consider multiple measures and the information reported by teacher preparation entities under section 205.
 (b)Reporting and improvementIn order to receive funds under this Act or under title II of the Elementary and Secondary Education Act of 1965, a State shall—
 (1)report any programs described in subsection (a) to the Secretary; (2)establish a period of improvement and redesign (as established by the State) for programs identified as at-risk under subsection (a);
 (3)provide programs identified as at-risk under subsection (a) with technical assistance for a period of not longer than 3 years;
 (4)identify at-risk programs as low-performing if there is not sufficient improvement following the period of technical assistance provided by the State; and
 (5)subject low-performing programs to the provisions described in subsection (c) (as determined by the State) not later than 1 year after the date of such identification as a low-performing program.
 (c)Termination of eligibilityAny teacher preparation program that is projected to close— (1)shall be ineligible for any funding for professional development activities awarded by the Department;
 (2)may not be permitted to provide new awards under subpart 9 of part A of title IV; and (3)shall provide transitional support, including remedial services if necessary, for students enrolled in the program in the year prior to such closure.
 (d)Application of the requirementsThe requirements of this section shall apply to both traditional teacher preparation programs and alternative routes to State certification and licensure programs..
 109.General provisionsSection 208(a) of the Higher Education Act of 1965 (20 U.S.C. 1022g(a)) is amended by striking sections 205 and 206 and inserting section 205. 110.Authorization of appropriationsSection 209 of the Higher Education Act of 1965 (20 U.S.C. 1022h) is amended—
 (1)by striking 2009 and inserting 2016; and (2)by striking two and inserting 5.
				IIAmendments to the teach grants
 201.Program establishedSection 420M of the Higher Education Act of 1965 (20 U.S.C. 1070g–1) is amended by adding at the end the following:
				
 (e)Programs projected To closeAn institution of higher education that offers a teacher preparation program that is projected to close—
 (1)may not provide new awards under this subpart; and (2)shall provide transitional support, including remedial services if necessary, for students enrolled in the program in the year prior to such closure..
 202.Applications; eligibilitySection 420N of the Higher Education Act of 1965 (20 U.S.C. 1070g–2) is amended— (1)in subsection (a)(2)—
 (A)in subparagraph (A), by striking clause (iii) and inserting the following:  (iii)the student is completing the third, fourth, or fifth year of a program of undergraduate education or a program of postbaccalaureate education, necessary to begin a career in teaching; or; and
 (B)in subparagraph (B), by striking clause (ii) and inserting the following:  (ii)the applicant is or was a teacher who is using alternative certification routes that have not been identified as low-performing or at-risk by the State.; and
 (2)in subsection (b), by striking paragraph (2) and inserting the following:  (2)in the event that the applicant is determined to have failed or refused to carry out such service obligation, the sum of the amounts of any TEACH Grants received by such applicant, pro-rated by the percentage of service obligation that has not been met, will be treated as a loan and collected from the applicant in accordance with subsection (c) and regulations thereunder; and.
				
